DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2021 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2017/0249256) (hereinafter Kim) (published August 31, 2017) in view of CHEN et al. (US 2020/0073571) (hereinafter Chen) (published March 05, 2020).
Regarding Claim 1, Kim discloses a memory system comprising: a memory device; and a memory controller for communicating with the memory device and controlling the memory device;
“Referring to FIG. 2, an integrated circuit system may include a plurality of host devices 210_0 to 210_n (n is a natural number), a memory controller 220, and a plurality of memory devices 230_0 to 230_m (m is a natural number)” (Kim [0019])

outputting address mapping information capable of reducing latency of input and output data for the target device,
“In detail, it is assumed that the values of logical addresses transmitted consecutively from the first to third host devices 210_0 to 210_2 have first to third patterns, respectively, and the values of physical addresses to be accessed consecutively in memory devices to decrease a latency, increase a bandwidth or reduce power consumption have first to third patterns, respectively” (Kim [0034] see table 1, first physical pattern for address mapping is to reduce latency)

monitor, in a state in which the address mapping information corresponding to the target device is first address mapping information, a first performance pattern which is the performance pattern for the target device,
“In detail, it is assumed that the values of logical addresses transmitted consecutively from the first to third host devices 210_0 to 210_2 have first to third patterns, respectively, and the values of physical addresses to be accessed consecutively in memory devices to decrease a latency, increase a bandwidth or reduce power consumption have first to third patterns, respectively” (Kim [0034] see table 1, the monitored first to third logical patterns corresponds to three device respectively, also see paragraphs [0032-0033] with regards to patterns)

input information on the first performance pattern and remap a second address mapping information, which is the address mapping information output, into address mapping information corresponding to the target device.
“In detail, it is assumed that the values of logical addresses transmitted consecutively from the first to third host devices 210_0 to 210_2 have first to third patterns, respectively, and the values of physical addresses to be accessed consecutively in memory devices to decrease a latency, increase a bandwidth or reduce power consumption have first to third patterns, respectively” (Kim [0034] logical patterns are inputted to mapped to a physical pattern based on the performance to be improved, see table 1)

But does not explicitly state wherein the memory controller includes an artificial intelligence engine, and the memory controller is configured to, receive, by the artificial intelligence engine, a performance pattern of a target device capable of inputting and outputting data corresponding to a specific address, and for analyzing the performance pattern based on an artificial intelligence model and input information to the artificial intelligence engine, and after the artificial intelligence engine receives the information on the first performance pattern
Chen discloses wherein the memory controller includes an artificial intelligence engine, and
“As shown in FIG. 1, the electronic device 100 comprises a host device 110, a memory controller 120 and a memory module 130, where the memory controller 120 comprises an interface circuit 121, an AI module 122, a microprocessor 124, a buffer memory 126 (e.g. RAM), a read only memory (ROM) 128 and a control logic 129” (Chen [0012])

the memory controller is configured to, receive, by the artificial intelligence engine, a performance pattern of a target device capable of inputting and outputting data corresponding to a specific address, and for analyzing the performance pattern based on an artificial intelligence model and
“In one embodiment, the AI module 122 is trained to determine a plurality of decision logics which is weighting values of the AI module 122 when the memory controller 120 is in an off-line state, and the AI module 122 uses the plurality of decision logics to determine the user behavior model to generate the determination result” (Chen [0028] patterns such as described in Kim would be received and is used to train the AI to analyze and make certain decisions based on the data)

input information to the artificial intelligence engine, and after the artificial intelligence engine receives the information on the first performance pattern
“Step 302: determine a first user behavior model or a second user behavior model to generate a determination result according to a plurality of access commands and/or a plurality of parameters of a memory module controlled by the memory module. When the determination result is the first user behavior model, the flow enters Step 304; and when the determination result is the second user behavior model, the flow enters Step 306” (Chen [0031] data would be inputted into the AI and the AI would make a decision then output data based on that decision)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the use of AI in Chen with Kim to yield the predictable results of higher efficiency and performance of the memory. The combination would yield the use of patterns Kim to train the AI and then input data regarding a logical pattern to output a physical pattern and map data in the memory according to the outputted pattern.

Regarding Claim 2, Kim further discloses wherein the target device is a working memory in the memory controller or the memory device.
“Referring to FIG. 2, an integrated circuit system may include a plurality of host devices 210_0 to 210_n (n is a natural number), a memory controller 220, and a plurality of memory devices 230_0 to 230_m (m is a natural number)” (Kim [0019] target device would be memory device)

Regarding Claim 10, Kim discloses an operating method of a memory system comprising: monitoring, in a state in which an address mapping information corresponding to a target device capable of inputting and outputting data corresponding to a specific address is a first address mapping information, a first performance pattern which is a performance pattern for the target device,
“In detail, it is assumed that the values of logical addresses transmitted consecutively from the first to third host devices 210_0 to 210_2 have first to third patterns, respectively, and the values of physical addresses to be accessed consecutively in memory devices to decrease a latency, increase a bandwidth or reduce power consumption have first to third patterns, respectively” (Kim [0034] see table 1, the monitored first to third logical patterns corresponds to three device respectively, also see paragraphs [0032-0033] with regards to patterns)

inputting information on the first performance pattern and outputs address mapping information capable of reducing latency of input and output data for the target device 
remapping a second address mapping information, which is the address mapping information, into address mapping information corresponding to the target device.
“In detail, it is assumed that the values of logical addresses transmitted consecutively from the first to third host devices 210_0 to 210_2 have first to third patterns, respectively, and the values of physical addresses to be accessed consecutively in memory devices to decrease a latency, increase a bandwidth or reduce power consumption have first to third patterns, respectively” (Kim [0034] logical patterns are inputted to mapped to a physical pattern based on the performance to be improved, see table 1)

But does not explicitly state to an artificial intelligence engine which receives the performance pattern of the target device by analyzing the performance pattern based on an artificial intelligence model, and output by the artificial intelligence engine
Chen discloses to an artificial intelligence engine which receives the performance pattern of the target device
“In one embodiment, the AI module 122 is trained to determine a plurality of decision logics which is weighting values of the AI module 122 when the memory controller 120 is in an off-line state, and the AI module 122 uses the plurality of decision logics to determine the user behavior model to generate the determination result” (Chen [0028] patterns such as described in Kim would be received and is used to train the AI to analyze and make certain decisions based on the data)

by analyzing the performance pattern based on an artificial intelligence model, and output by the artificial intelligence engine
“Step 302: determine a first user behavior model or a second user behavior model to generate a determination result according to a plurality of access commands and/or a plurality of parameters of a memory module controlled by the memory module. When the determination result is the first user behavior model, the flow enters Step 304; and when the determination result is the second user behavior model, the flow enters Step 306” (Chen [0031] data would be inputted into the AI and the AI would make a decision then output data based on that decision)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the use of AI in Chen with Kim to yield the predictable results of higher efficiency and performance of the memory. The combination would yield the use of patterns Kim to train the AI and then input data regarding a logical pattern to output a physical pattern and map data in the memory according to the outputted pattern.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (published August 31, 2017) and Chen (published March 05, 2020) as applied to claims 1 and 10 above, and further in view of Chun et al. (US 2015/0186267) (hereinafter Chun) (published July 02, 2015).
Regarding Claim 8, the combination of Kim and Chen disclosed the system of claim 1 but does not explicitly state wherein the memory controller remaps the address mapping information to the second address mapping information when the memory system boots or wakes up from an idle state.
Chun discloses wherein the memory controller remaps the address mapping information to the second address mapping information when the memory system boots or wakes up from an idle state.
“The one or more remapped addresses may be provided to the memory address remapping circuit 120 when (e.g., in response to) the operating system 112 being booted, such as upon power-up of the host device 110. For example, the remapping engine 114 may request remapping information, such as one or more remapped addresses, to be loaded into the memory address remapping circuit 120 during the boot process” (Chun [0027]) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the remapping at boot in Chun with the combination of Kim and Chen to yield the predictable results of a more stable system as mapping changes would not impact current operations.

Regarding Claim 14, the combination of Kim and Chen disclosed the system of method 10 but does not explicitly state wherein the address mapping information is remapped to the second address mapping information when the memory system boots or wakes up from an idle state.
Chun discloses wherein the address mapping information is remapped to the second address mapping information when the memory system boots or wakes up from an idle state.
“The one or more remapped addresses may be provided to the memory address remapping circuit 120 when (e.g., in response to) the operating system 112 being booted, such as upon power-up of the host device 110. For example, the remapping engine 114 may request remapping information, such as one or more remapped addresses, to be loaded into the memory address remapping circuit 120 during the boot process” (Chun [0027]) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the remapping at boot in Chun with the combination of Kim and Chen to yield the predictable results of a more stable system as mapping changes would not impact current operations.

Allowable Subject Matter
Claims 3-7, 9, 11-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136